Broyles, C. J.
1. Where a proceeding to condemn an automobile is instituted under the provisions of section 20 of the prohibition act approved March 28, 1917 (Ga. Laws, Extr. Session, March, 1917, p. 16), and the defendant fails to file any defense within thirty days from the filing of the petition, but where no judgment by default is entered by the court until after the defendant has filed his answer, it is error to dismiss the defendant’s answer, filed upon the calling of the case, upon the ground that it was filed too late. See, in this connection, Civil Code, § 5653; Gordon v. Hudson, 120 Ga. 698 (48 S. E. 131); Pennsylvania Casualty Co. v. Thompson, 123 Ga. 240 (2), 241 (51 S. E. 314); Albany Pine Products Co. v. Hercules Manufacturing Co., 123 Ga. 270 (51 S. E. 297).
2. The error in striking the defendant’s answer rendered the further proceedings in the case nugatory.

Judgment reversed.


Luke and Bloodworth, JJ., concur.